IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


S P.,                                        : No. 102 MAL 2019
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
B.S.,                                        :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 4th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.